DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 8-10 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Payne et al (4,863,023) in view of Adams (4,323,067) and Sigg et al (9,220,631) and Michaud et al (2015/0238697).
As to claims 1, Payne discloses a delivery system (Figure 1), the system comprising: a plurality of syringes (36, each holes or ports 22 receive a syringe and throughout the specification Payne discloses more than one syringes) with pre-filled liquid within the syringes (44, Figure 5); and a storage container (10) for storing the plurality of syringes (Figure 1).  However, Payne does not discloses the plurality of syringes for delivering a dose of colostrum or milk and each of the plurality of syringes comprising a dose of colostrum or milk provided in the syringes, wherein each of the plurality of syringes has a volume of about 1.0mL or less and the plurality of syringes comprises one or more stabilizing bars.    
Nevertheless, Adams discloses a feeding apparatus (Figure 1) with a syringe (40) as a milk collection reservoir that collect mother’s milk and later feed the milk to the infants (column 7, lines 1-17).  It would have been obvious to one skill in the art at the time of the invention to modify the syringes of Payne with each of the plurality of syringes comprising a dose of colostrum or milk provided in the syringe as taught by Adams to provide a storage/transport container or even a temporary holding container for the syringes filled with colostrum or milk collected from the mother prior feeding to the infant.
Sigg discloses a small volume syringe has a nominal maximum fill volume of between about 0.5 ml and about 1 ml (claim 1 and column 4, lines 1-4).  It would have been obvious to one skill in the art at the time of the invention to modify the size of syringes of Payne as modified with small dosage syringe as taught by Sigg to provide a small dosage to medication or milk or even water to the infant.  
Lastly, Michaud discloses a syringe (100) comprising a body (100) having one or more stabilizing bars (ribs 125 as shown in Figure 1 or ribs 320 as shown in Figure 5).  It would have been obvious to one ordinary skill in the art at the time of the invention to modify the body of syringes of Payne as modified with stabilizing ribs on the exterior surface of the syringe as taught by Michaud to provide easy identification label to identify the content in the syringe (abstract) and also provide a better gripping for the person who administer the content of the syringe. 
As to claim 2, Payne as modified further discloses the storage container comprises a plurality of slots (22 port or holes, cavities) sized and shaped for storing one syringe of the plurality of syringes in a slot (Figure 5 and Figure 4).
As to claim 4, Payne as modified further discloses the storage container comprises 16-24 slots (although Figure 4 shows three elongated slots but each of the elongated slots further comprises wave shape slot able to hold up to 24 syringes).
As to claim 8, Payne as modified further discloses the plurality of syringes are stored vertically positioned within the storage container (Figure 5).
As to claim 9, Payne as modified further discloses the slots of the storage container are sized and shaped to hold the plurality of syringes so that a cap of the syringe does not contact the storage container (Figure 5 clearly shows the pre-fill syringe 36 with pre-fill fluid 44 with the tip and the cap of the syringe not in contact with the storage container).  
As to claim 10, Payne as modified further discloses the storage container comprises a cover (14, Figure 5).
As to claim 24, Payne as modified further discloses the plurality of syringes are stored within the storage container with a tip of each of the plurality of syringes facing downward relative to an end opposite the tip (Figure 5 of Payne).

Claims 3 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Payne et al (4,863,023) and Adams (4,323,067) and Sigg et al (9,220,631) and Michaud et al (2015/0238697), further in view of Marder (4,863,451).
As to claims 3 and 5, Payne as modified does not disclose a plurality of slots includes a label that corresponds to a dosing protocol, the container or the plurality of syringes or both comprises an identification system.  Nevertheless, Marder discloses an apparatus (10) of holding plurality of syringes (32) with slots (64) for holding the plurality of syringes (32), each of the slots includes a label (78) with the label (78) that corresponds to a dosing protocol (label 78 indicates the name of the patient with the identification of the medication and quantity of the medication within the syringe, which discloses the dosing of the medication), the container (10) further discloses identification system (78).  It would have been obvious to one skill in the art at the time of the invention to modify the container Payne as modified with identification system and dosing information as taught by Marder to provide clear identification of the infant’s name, dosage information and time of feeding to provide clear dosage information to each infant to prevent misdosage.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Payne et al (4,863,023) and Adams (4,323,067) and Sigg et al (9,220,631) and Michaud et al (2015/0238697),  further in view of Keeter et al (6,935,133).
As to claim 6, Payne as modified does not disclose the delivery system comprises a plurality of swabs.  Nevertheless, Keeter discloses medicine storage system with plurality of syringes (72) with a storage container for storing the plurality of syringes (Figure 1), the storage container further discloses a plurality of swabs (container 60 comprises plurality of medical accessories such as swabs).  It would have been obvious to one skill in the art at the time of the invention to modify the container Payne as modified with swab containers containing plurality of swabs as taught by Keeter to provide a kit to clean/sanitize the skin surface prior or after usage of the syringes   
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Payne et al (4,863,023) and Adams (4,323,067) and Sigg et al (9,220,631) and Michaud et al (2015/0238697), further in view of Keeter et al (6,935,133) and Sponsel (1,779,451).
As to claim 7, Payne as modified does not disclose the delivery system comprises a plurality of swabs containers, one of the plurality of swab container connected to one of the plurality of syringes.  Nevertheless, Keeter discloses medicine storage system with plurality of syringes (72) with a storage container for storing the plurality of syringes (Figure 1), the storage container further discloses a plurality of swabs (container 60 comprises plurality of medical accessories such as swabs). Sponsel further discloses a swab container (19) comprises a swab that attached to the syringes (Figure 1).   It would have been obvious to one skill in the art at the time of the invention to modify the container Payne as modified with swab containers containing plurality of swabs as taught by Keeter and the swab container attached to the syringe as taught by Sponsel to provide a kit to clean/sanitize the skin surface prior or after usage of the syringes, and also the benefit of having the swab container attached to the syringe to have readily available within reach without trying to find the loose container containing swab.
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Payne et al (4,863,023) and Adams (4,323,067) and Sigg et al (9,220,631) and Michaud et al (2015/0238697), further in view of Haller (4,692,156).
As to claim 23, Payne as modified does not specifically disclose the syringes is transparent.  Nevertheless, Haller discloses a plastic transparent syringe (column 3, lines 16-17).  It would have been obvious to one skill in the art at the time of the invention to modify the syringes of Payne as modified with transparent plastic material as taught by Haller to provide clear view of the syringe content.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736